Beok, P. J.
Where an employee of a named company received an injury through an accident which arose out of and in the course of his employment, and made claim for compensation under the provisions of the Georgia workmen’s compensation law, and was awarded compensation by the Department of Industrial Relations of Georgia, or industrial commission, and this was appealed to the superior court, and there, after a hearing, the award of the commission was affirmed, and the employer and the guaranty company filed their bill of exceptions and brought the ease to this court for review, this court is of the opinion that the case should be transferred to the Court of Appeals. For, while the contention is raised in the bill of exceptions that the award in the case in excess of a certain sum would violate specified sections of the State and Federal constitutions, and that the commission was without authority to render an award for the amount thereof under the provisions of the act creating the commission and the amendments thereto, and that under a proper construction of the act last referred to an amount less than the amount of the award should be given under the provisions of that act, admitting the injury to the employee was as claimed by him, and other contentions as to the right of the commission to fix the award at the figures allowed similar to those stated, none of these exceptions involves a construction of the State and Federal constitutions, within the meaning of those terms as employed in the section of the constitution of this State defining the jurisdiction of this court, but they involve an application of the Federal and State constitutions in a general sense. Gulf Paving Co. v. Atlanta, 149 Ga. 114 (99 S. E. 374); Howell v. State, 153 Ga. 201 (111 S. E. 675); Thompson v. State, 174 Ga. 804 (164 S. E. 202). It is therefore ordered that the case be

Transferred to the Court of Appeals.


Rtissell, C. J., and Atldnson, Hill, and Gilbert, JJ., concur.